Citation Nr: 1617267	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  06-33 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for loss of sense of smell.

4.  Entitlement to service connection for of sense of smell.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968, to include service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In September 2009, the Veteran testified before a Veterans Law Judge at a hearing at the RO in Portland, Oregon.  A transcript of the hearing has been associated with the claims file.  Thereafter, jurisdiction was transferred to the RO in North Little Rock, Arkansas.

In a March 2012 decision, the Board remanded the appeal for additional development.  

Subsequently, in correspondence dated in April 2013, the Veteran was informed that the Veterans Law Judge who conducted the September 2009 hearing was designated as the Acting Chairman of the Board, and was thus, no longer available to consider the appeal.  The Board offered the Veteran the opportunity to testify at another Board hearing.  In May 2013, the Veteran requested an additional hearing.

This matter was remanded by the Board in June 2013 to schedule the Veteran for an additional Board hearing.

The Veteran testified before the undersigned at a Board hearing at the RO in North Little Rock, Arkansas in August 2014; the transcript of the hearing is of record.

The issues of entitlement to service connection for hearing loss, loss of sense of taste, and loss of sense of smell are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran current tinnitus had its onset during service and has continued since that time.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA applies to the instant issue.  As the determination below constitutes a complete grant of the benefit sought on appeal, no discussion of VA's duties to notify or assist is necessary.

Legal Criteria and Analysis

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131. 

To establish service connection the evidence must show: (1) a present disability; 
(2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 
38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  
Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board has reviewed the record and finds that the criteria for service connection for tinnitus have been met.  See 38 C.F.R. § 3.303.

The evidence shows a current diagnosis of tinnitus.  In this regard, in the report of a March 2004 VA examination, the Veteran stated that he was bothered by longstanding tinnitus in both ears.  Tinnitus was also diagnosed during the May 2012 VA examination.  Thus, a present disability has been established by the evidence.

The evidence also shows in-service noise exposure and onset of tinnitus.  In testimony provided at the August 2014 Board hearing, the Veteran reported that he was exposed to gun fire, artillery, and loud helicopters during service without the use of hearing protection.  While the Form DD-214 demonstrates that the Veteran's military occupation specialty (MOS) was a cook, service personnel records reflect that he was assigned to an artillery unit in Vietnam and that he was qualified as a specialist with the M14 and M16 rifle.  Thus, noise exposure during military service is conceded.  

The remaining question is whether tinnitus is related to the in-service noise exposure.

In the instant case, the May 2012 VA examiner determined that the Veteran's tinnitus was not related to military service.  Even though the VA examiner provided a negative etiological opinion, the Board again observes service connection may be established upon a showing of continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Furthermore, tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran is competent to report that he has tinnitus, and has indicated that he has suffered from tinnitus since military service.  The Board also finds the Veteran's statements regarding the onset of tinnitus credible.  Again, for chronic diseases under 38 C.F.R. § 3.309(a), service connection may be awarded solely based on evidence of continuity of symptomatology.  See Fountain v. McDonald, 27 Vet.App. 258, 272 (2015) (clarifying that the Federal Court's decision in Walker does not preclude establishing service connection for tinnitus on the basis of continuity of symptoms, because tinnitus is an "organic disease of the nervous system," which is listed in § 3.309(a)).

Thus, accepting his lay statements, and resolving reasonable doubt in his favor, the Board finds that service connection is warranted for tinnitus.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for tinnitus is granted. 


REMAND

The Veteran asserts that his loss of sense of taste and smell are due to exposure to gunpowder during military service.  A VA examination was provided in April 2012.  The examiner noted diagnoses of hypogeusia and hyposmia.  He reported that, while there was no alternative objective explanation for the Veteran's hyposmia and perceived hypogeusia, any relationship between the symptoms to gunpowder exposure or any other service-related exposure/injury could not be established without resort to speculation.  

When an examiner who is asked to render an etiology opinion determines that he or she cannot do so without resorting to speculation, the Board may not rely on such an opinion unless the record in its entirety-including the examination and the opinion itself-shows that "the examiner [did] not invoke the phrase" without resort to mere speculation as a substitute for the full consideration of all pertinent and available medical facts.  Jones v. Shinseki, 23 Vet. App. 382, 388-91 (2010).  In other words, "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  Id. at 389.  In this case, it is not clear from the record why such a nexus opinion would be speculative.  Given the lack of clarity of this opinion, the Board finds that an additional examination and opinion are warranted to determine whether the Veteran's loss of sense of smell and taste are related to military service.

With regard to the Veteran's claim of service connection for bilateral hearing loss, pursuant to the Board's April 2012 remand directives, the Veteran was afforded a VA audiological examination in May 2012.  The examiner concluded that the Veteran's bilateral hearing loss was not related to military service.  In the examiner's rationale, she stated that the Veteran's hearing was clinically normal at separation and there were no significant changes in hearing threshold greater than normal measurement variability.  The Board notes that the absence of in-service evidence of hearing disability is not fatal to a claim of service connection for hearing loss.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  As such, the Board finds that this examiner's rationale is inadequate as she solely relied on the absence a hearing loss disability at separation from service.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to determine the etiology of his diminished sense of taste and sense of smell.  The claims file should be reviewed by the examiner to become aware of the pertinent facts and such review should be noted in the examination report.  The examiner is directed to accept that the Veteran was exposed to gunpowder in service.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail.

Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's (1) loss of sense of smell and (2) loss of sense of taste are related to military service, to include exposure to gunpowder.

A comprehensive rationale for all opinions must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

2.  Schedule the Veteran for a VA audiological examination, by a physician who has not previously examined him, to determine the etiology of his bilateral hearing loss.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail.

Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral hearing loss is related to military service.

A complete rationale for all opinions must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

3.  Thereafter, readjudicate the three service connection issues.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims file is returned to the Board for further appellate action.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


